Citation Nr: 1031382	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-33 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Whether new and material evidence has been received sufficient 
to reopen a claim for service connection for degenerative joint 
disease of the lumbosacral spine. 

2.	Whether new and material evidence has been received sufficient 
to reopen a claim for service connection for a lower extremity 
disability.  

3.	Entitlement to service connection for osteoarthritis of the 
knees, on a direct basis and as secondary to service-connected 
disability. 

4.	Entitlement to service connection for a right ankle 
disability, on a direct basis and as secondary to 
service-connected disability. 



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to September 
1976. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from December 2004 and July 2005 rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  [Due to the location of the Veteran's 
residence, the jurisdiction of his appeal remains with the 
St. Paul RO.]  

The issue of service connection for a lung disability was 
raised by the record in December 2007, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
This issue is referred to the AOJ for appropriate action.  

As will be discussed in further detail in the following decision, 
the Board finds that new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
degenerative joint disease of the lumbosacral spine has been 
received.  The Board is, therefore, granting this aspect of the 
Veteran's appeal.  Furthermore, for the reasons set forth below, 
the de novo claim for service connection for degenerative joint 
disease of the lumbosacral spine as well as the issue of 
entitlement to service connection for osteoarthritis of the knees 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	By an unappealed May 2003 rating decision, the RO continued a 
previous denial of service connection for degenerative disc 
disease of the lumbosacral spine and for a lower extremity 
disability.  

2.	Evidence regarding degenerative disc disease of the 
lumbosacral spine received subsequent to the May 2003 RO decision 
is evidence not previously submitted to the RO, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection and presents a reasonable possibility of 
substantiating the Veteran's claim.

3.	Evidence regarding the Veteran's lower extremities received 
subsequent to the May 2003 RO decision is evidence not previously 
submitted to the RO, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection, and 
does not present a reasonable possibility of substantiating the 
Veteran's claim.  

4.	The competent evidence does not show a current diagnosis of a 
right ankle disability.  

CONCLUSIONS OF LAW

1.	The May 2003 RO decision is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  

2.	New and material evidence has been submitted, and the claim of 
entitlement to service connection for degenerative disc disease 
of the lumbosacral spine is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  

3.	New and material evidence has not been submitted, and the 
claim of entitlement to service connection for bad legs is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  

4.	A right ankle disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(b), 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty To Notify And To Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In this case regarding the issue to reopen the claim for service 
connection for degenerative disc disease of the lumbosacral 
spine, the Board finds that the evidence of record supports this 
aspect of the Veteran's appeal.  The Board's decision to reopen 
this claim is a grant in full of the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed pertaining to this issue.  

Regarding the new and material issue (pertaining to the Veteran's 
purported lower extremity disability) and the claim for service 
connection for a right ankle disability, the Veteran was sent a 
VCAA letter in April 2005 that addressed the notice elements and 
was sent prior to the initial AOJ decision in this matter.  The 
letter informed the Veteran of what evidence was required to 
substantiate these issues and of the Veteran's and VA's 
respective duties for obtaining evidence.  The Veteran was also 
asked to submit evidence and/or information in his possession to 
the AOJ.  This correspondence included the criteria for reopening 
a previously denied claim, the criteria for establishing service 
connection, and information concerning why the claim for service 
connection for bad legs was previously denied.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In this case, although the notice provided did not 
address either the rating criteria or effective date provisions 
that are pertinent to the Veteran's lower extremity and right 
ankle claims, such error was harmless given that new and material 
evidence and service connection is, respectively, being denied.  
Hence, no rating or effective date will be assigned with respect 
to this claimed condition.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214, private medical records and VA medical records.  The 
Veteran was afforded a VA medical examination in April 2005 
regarding his right ankle claim.  Regarding his claim to reopen 
the previously denied lower extremity disability, VA is not 
required to provide an examination unless new and material 
evidence has been presented.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of this issue that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

	A.  New And Material

Evidence must be new and material to reopen a previously 
disallowed claim.  In a May 2003 rating action in the present 
case, the RO continued a previously denial of the Veteran's 
claims for service connection for degenerative joint disease of 
the lumbosacral spine and for a lower extremity disability 
because the evidence of record did not provide a nexus between 
the diagnosed degenerative joint disease of the Veteran's 
lumbosacral spine and his service and also did not provide a 
diagnosis of a lower extremity disability.  The Veteran did not 
appeal this decision, and the RO decision became final.  See 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).  

Although the RO appeared to have reopened the Veteran's claim of 
entitlement to service connection for the back disability, such a 
determination is not binding on the Board, and the Board must 
first decide whether new and material evidence has been received 
to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and material 
evidence has not been submitted).  Because the May 2003 RO 
decision is the last final disallowance with regard to the 
Veteran's claims, the Board must review all of the evidence 
submitted since that action to determine whether the Veteran's 
claimed for service connection should be reopened and re-
adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 
282-83 (1996).

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, as in 
this case, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2009).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

      1.  Degenerative Disc Disease of the Lumbosacral Spine 

In May 2003, the RO reviewed the Veteran's statements and the VA 
medical records.  The RO found that new and material evidence was 
not received sufficient to reopen the previously denied claim for 
service connection for degenerative disc disease of the 
lumbosacral spine because the claims file continued to contain no 
competent evidence of an association between this diagnosed 
disability and the Veteran's service.  

Since the May 2003 RO decision, additional VA medical records 
were received.  Particularly in a treatment note dated in 
December 2004, the Veteran's VA primary care provider indicated 
that the ongoing ankle pain can be causing problems with the 
stability of his walk and gait which could contribute and 
aggravate pain in his back.  The physician's assistant indicated 
that it was as least as likely as not possible.  

The Board notes that at the time the Veteran submitted this 
treatment note, there was a pending claim to reopen this issue.  
The RO denied the claim in December 2004 and the RO did not treat 
this statement as new evidence, but as a new claim to reopen.  As 
set forth in 38 C.F.R. § 3.156(b), when new and material evidence 
is received prior to the expiration of the appeal period, it will 
be considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  The 
evidence must be considered as part of the first decision.  See 
Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also 
Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  As such, the 
Board considered this statement part of the pending claim, not as 
a new claim to reopen the issue of service connection for 
degenerative disc disease of the lumbosacral spine.  

Assuming that the statement is probative, the Board finds that 
this treatment note is new and material.  The statement was not 
previously submitted to agency decision makers and was not 
cumulative or redundant of the evidence of record at the time of 
the last prior final denial by the RO.  Of particular importance 
is the fact that this statement discussed the etiology of the 
Veteran's back disability, which was an unestablished fact 
necessary in the previous denial.  Therefore, the Board finds 
that this statement raised a reasonable possibility of 
substantiating the claim.  

Accordingly, having determined that new and material evidence had 
been submitted, the Veteran's claim for service connection for 
degenerative disc disease of the lumbosacral spine is reopened 
and the Board will proceed to evaluate the merits of the claim on 
the basis of all evidence of record.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) citing Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) (the Board is required to decide whether 
new and material evidence has been received preliminarily to 
addressing merits).  This matter is further addressed in the 
remand portion of this decision.  

      2.  Lower Extremity Disability

In May 2003, the RO reviewed the Veteran's statements and the VA 
medical records.  The RO found that new and material evidence was 
not received sufficient to reopen a previously denied claim for 
service connection for a lower extremity disability because the 
evidence of record continued to show no diagnosis of a chronic 
lower extremity disorder.  

Since the May 2003 rating action, additional VA treatment records 
and lay statements were submitted.  The VA records continue to 
provide no competent evidence of a diagnosed bilateral leg 
disability.  The lay statements indicated the Veteran's leg 
and/or legs were injured by the neighbor's dog in while he was in 
service.  

The Board notes that the VA records and the lay statements are 
not new and material evidence sufficient to reopen the Veteran's 
claim for bad legs.  Although the VA records and lay statements 
were not previously submitted to agency decision makers, the 
evidence is cumulative and redundant of the evidence considered 
in May 2003.  The statements of the Veteran regarding injuring 
his legs by the neighbor's dog were considered in May 2003.  
Further, the new evidence does not show a diagnosis of a 
bilateral leg disability-which was an unestablished fact 
necessary to substantiate the claim.  As the additional evidence 
does not provide new insight into a current diagnosis or nexus to 
service, as were the reasons why the claim was previously denied, 
the Board finds that the evidence does not raise a reasonable 
possibility of substantiating the claim.  

Accordingly, having determined that new and material evidence has 
not been submitted, the Board must deny the Veteran's claim to 
reopen the previously denied issue of entitlement to service 
connection for a lower extremity disability.  

	B.  Service Connection-Right Ankle Disability

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
This may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a chronic 
disease such as arthritis manifests to a degree of 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  When aggravation of a 
veteran's non-service-connected condition is proximately due to 
or the result of a service-connected condition, such veteran 
shall be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

The Veteran claims service connection for a right ankle 
disability.  In particular, he believes that he has a right ankle 
disability that is secondary to his service-connected left ankle 
disability.  The Board has reviewed all the evidence of record.  
Of particular importance in this matter is the fact that the 
medical evidence of record does not show a current diagnosis of a 
right ankle disability.  

Indeed, the service treatment records also do not show an injury 
to the Veteran's right ankle in service.  In fact, throughout 
service, the Veteran did not report problems with his right 
ankle, and the physical examinations clinically evaluated the 
lower extremities as normal.  

The Board notes that there must be competent medical evidence of 
a current disability to support service connection.  "Disability" 
means impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  See 38 C.F.R. § 4.1; 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  A symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and of 
itself, constitute a "disability" for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

In the instant case, the medical evidence does not provide a 
diagnosis of a right ankle disability at any time during the 
appeal period.  Therefore, in the absence of proof of a present 
disability, there can be no valid claim for service connection on 
a direct or secondary basis.  See Degmetich v. Brown, 104 F.3d 
1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the Veteran's claim of entitlement to service 
connection for right ankle disability, both direct and secondary, 
must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.310.

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
without a current diagnosis, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
for a right ankle disability on any basis.  As such, that 
doctrine is not applicable in the instant appeal, and his claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for degenerative disc disease of the 
lumbosacral spine is reopened.

New and material evidence not having been received, the Veteran's 
claim for service connection for a lower extremity disability is 
not re-opened, and this claim remains denied.

Service connection for a right ankle disability, on a direct 
basis and as secondary to service-connected disability, is 
denied.  


REMAND

Recent medical examinations have provided diagnoses of 
osteoarthritis and degenerative disc disease of the Veteran's 
lumbosacral spine at L4-5 and L5-S1.  There was also an injury to 
the back in service in 1973 when the Veteran lifted a dresser.  

The Veteran also has a current diagnosis of osteoarthritis of his 
knees.  The April 2005 VA Compensation and Pension Examination 
diagnosed the Veteran with osteoarthritis of the left and right 
knees involving the patellofemoral and medial compartments.  The 
Veteran asserts that his service connected left ankle disability 
cause his bilateral knee disability.  

The Board notes that a VA Compensation and Pension Examination 
was conducted in April 2005 that addressed whether or not the 
back disability and bilateral knee disability were secondary to 
the Veteran's service-connected left ankle disability.  The 
examiner believed, however, that a conclusion could not be 
reached without resorting to speculation.  In particular, this 
opinion did not address whether the service-connected left ankle 
disability aggravated the Veteran's low back or bilateral knee 
disabilities.  In addition, the opinion did not address the 
direct service connection aspect of the Veteran's low back and 
bilateral knee disabilities.  As such, the Board finds that the 
duty to assist requires that another VA examination be conducted.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2009); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993).  

Accordingly, the case is REMANDED for the following action:

1.	Issue a corrective VCAA notification 
letter pertaining to the claims for service 
connection for degenerative joint disease of 
the lumbosacral spine, on a direct basis and 
as secondary to service-connected disability, 
and entitlement to service connection for a 
bilateral knee disorder, on a direct basis 
and as secondary to service-connected 
disability.  (The letter should contain the 
criteria necessary to support these service 
connection claims on a direct basis and as 
secondary to a service-connected disability.)

2.	Obtain copies of records of low back and 
knee treatment that the Veteran may have 
received at the Sioux Falls VA Medical Center 
since March 2005.  All such available records 
should be associated with the claims folder.  

3.	Then, schedule the Veteran for VA 
examinations with the appropriate medical 
specialists to determine the etiology of the 
current osteoarthritis and degenerative disc 
disease of his lumbosacral spine and the 
osteoarthritis of his knees.  The claims file 
must be made available to and reviewed by the 
examiners in conjunction with the 
examinations, and the examination reports 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

The examiners should state whether the 
Veteran's diagnosed low back and bilateral 
knee disabilities are more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by his active service, or were 
caused or aggravated by the service-connected 
chronic left ankle sprain with degenerative 
joint disease.  

If the examiner concludes that the Veteran's 
back or bilateral knee disability was 
aggravated by the service-connected left 
ankle disability, the examiner should 
discuss, to the extent possible, the degree 
of any such aggravation.  If the examiner 
finds aggravation, but cannot quantify the 
degree of aggravation, that fact should be 
noted in the report.  The examiner should 
provide a rationale for any opinion provided.  
If the examiner is unable to provide an 
opinion, the examiner should explain why an 
opinion could not be reached. 

4.	The RO should then readjudicate the issues 
of entitlement to service connection for 
degenerative joint disease of the lumbosacral 
spine, on a direct basis and as secondary to 
service-connected disability, and entitlement 
to service connection for a bilateral knee 
disorder, on a direct basis and as secondary 
to service-connected disability.  If the 
determinations remain unfavorable to the 
Veteran, issue a supplemental statement of 
the case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and regulations 
considered pertinent to these issues.  An 
appropriate period of time should be allowed 
for response by the Veteran and his 
representative.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order. 

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


